Citation Nr: 0521485	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.  He died in July 2001.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision by the 
St. Paul, Minnesota, Regional Office and Insurance Center 
(RO) of the Department of Veterans Affairs which denied the 
appellant's claim for Dependency and Indemnity Compensation 
(DIC) based on service connection for the cause of the 
veteran's death or pursuant to the provisions of 38 U.S.C. 
§ 1318.  

In April 2004 the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and additional 
evidentiary development regarding the issue of entitlement to 
service connection for the cause of the veteran's death.  In 
April 2004 the AMC issued a VCAA notice letter.  In March 
2005 the RO continued its prior denial of the appellant's 
claim as to both issues.  The case has been returned to the 
Board for further review on appeal.  

The decision below is limited to the issue of entitlement to 
DIC pursuant to the provisions of 38 U.S.C. § 1318.  The 
appeal as to the issue of entitlement to service connection 
for the cause of the veteran's death under 38 U.S.C. § 1310 
is remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify the appellant if further 
action is required on her part.  


FINDINGS OF FACT

1.  The veteran died in July 2001 as the result of metastatic 
adenocarcinoma of the lung.  
2.  At the time of the veteran's death, service connection 
was in effect for grand mal convulsions, evaluated as 80 
percent disabling since October 1998 and shrapnel wound scars 
of the right knee and left ankle, evaluation as 10 percent 
disabling since December 1954; a total (100 percent) rating 
based on individual unemployability due to service connected 
disabilities was in effect from October 1998.  

3.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.  


CONCLUSION OF LAW

The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318 is denied as a matter of law.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - duties of notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
of the VCAA pertaining to VA's duty to notify and to assist 
do not apply where resolution of the claim is based on 
statutory interpretation rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  The VA General Counsel has held that VA is not 
required under 38 U.S.C.A. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of whether the appellant is 
entitled to DIC under the provisions of 38 U.S.C. § 1318 is 
legal in nature.  That is, there is no dispute as to the 
essential facts required to resolve the matter, and the 
outcome of the appeal is governed by the interpretation and 
application of the law and regulations to undisputed facts 
rather than by consideration of the adequacy of the evidence 
or resolving conflicting evidence.  Accordingly, the notice 
and duty to assist provisions of the VCAA are inapplicable 
and no further development under the VCAA is required.  

The Board notes, however, that in April 2004 the RO furnished 
the appellant a VCAA notice letter that explained her and 
VA's reciprocal obligations under the VCAA and explained the 
evidentiary requirements for an award of DIC under 38 U.S.C. 
§ 1318.  The Board further observes that general due process 
considerations have been accorded to the appellant in 
connection with this appeal.  See 38 C.F.R. § 3.103 (2004).  
She has been given the opportunity to present evidence and 
argument.  


Applicable law and regulations

DIC is provided for the surviving spouse and children of a 
veteran

(a) who dies and who was in receipt of or 
entitled to receive compensation at the 
time of death for a service-connected 
disability that either was continuously 
rated totally disabling for a period of 
ten or more years immediately preceding 
death or, if so rated for a lesser 
period, was so rated continuously for a 
period of not less than five years from 
the date of such veteran's discharge or 
other release from active duty; or

(b) who was a former prisoner of war who 
died after September 30, 1999, and the 
disability was continuously rated totally 
disabling for a period of not less than 
one year immediately preceding death.

See 38 U.S.C.A. § 1318 (West 2002).  

For claims filed after January 21, 2000, as was the claim for 
DIC in this case, the VA regulation implementing 38 U.S.C. 
§ 1318 is 38 C.F.R. § 3.22, which provides in relevant part 
that:  

(a)  Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if: (1) The veteran's death was not the 
result of his or her own willful 
misconduct, and (2) At the time of death, 
the veteran was receiving, or was entitled 
to receive, compensation for service-
connected disability that was: (i) rated 
by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death; or (ii) rated 
by VA as totally disabling continuously 
since the veteran's release from active 
duty and for at least 5 years immediately 
preceding death.  

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2); (6) VA was 
withholding payments because the veteran's 
whereabouts was unknown, but the veteran 
was otherwise entitled to continued 
payments based on a total service-
connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 
but determines that benefits were payable 
under 38 U.S.C. 5309.  

38 C.F.R. § 3.22 (a)(b) (2004).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2004).  

Analysis 

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  The veteran in this case was not a 
former prisoner of war and was not continuously rated totally 
disabled for a period of not less than five years from the 
date of his discharge from active duty in 1946; hence, those 
provisions of § 1318 are clearly inapplicable.  Under 
section 3.22, a claim for DIC benefits under section 1318 
must be adjudicated with specific regard to adjudicative 
determinations made during the veteran's lifetime and without 
consideration of hypothetical entitlement to benefits raised 
for the first time after the veteran's death.  See National 
Organization Of Veterans' Advocates, Inc. v. Secretary Of 
Veterans Affairs, Id., at 1376, Note 5 (Fed. Cir. 2003) (NOVA 
II).  

In this case, the evidence of record shows that the veteran 
filed a claim for VA disability compensation in December 1954 
and that a May 1955 rating decision, among other 
determinations, granted service connection for shrapnel wound 
scars of the right knee and left ankle and denied service 
connection for grand mal convulsions.  A 10 percent rating 
was later assigned for the wound scars, effective in December 
1954.  This rating did not change at any subsequent time 
during the veteran's life.  

The veteran did not appeal the May 1955 denial of service 
connection for grand mal convulsions.  In October 1985 he 
filed another claim, which the RO denied in December 1985.  
In a June 1987 decision, the Board upheld the denial of 
service connection for a seizure disorder.  In October 1998 
the veteran requested that the service connection claim be 
reopened.  An October 1999 rating decision granted service 
connection for grand mal convulsions and a February 2000 
rating decision assigned an 80 percent rating for the 
disorder, effective in October 1998.  In April 2000 the RO 
awarded a total rating based on individual unemployability 
effective in October 1998.  

The veteran died of metastatic adenocarcinoma in July 2001.  
The post service medical record contains references to 
treatment for lung cancer during the last few years of the 
veteran's life but does not document the specifics regarding 
the time of onset of the disease or describe its 
manifestations or treatment.  This information is being 
obtained in connection with the appellant's appeal for 
service connection for the cause of the veteran's death under 
38 U.S.C. § 1310.  

During the veteran's lifetime, a 100 percent rating for 
service-connected disabilities evaluated as 100 percent 
disabling was in effect for a period of less than three years 
immediately before his death.  Hence, the veteran was not in 
actual receipt of compensation based on total disability for 
one of the periods of time that are statutorily prescribed 
for the receipt of DIC under section 1318.  

In addition, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 
section 3.22(b) under which a veteran might have been 
entitled to receive compensation but was not in actual 
receipt of compensation is shown or alleged to be applicable 
in the present case.  

The Board recognizes that subsection (b)(3) pertaining to 
clear and unmistakable error (CUE) in a VA decision as the 
reason for non-receipt of compensation paid for total 
disability is potentially applicable in this case by virtue 
of assertions to the effect that the Government wrongfully 
denied service connection for seizures over the years.  In 
this regard, the Board notes that in a February 1999 
statement, the appellant argued that, despite much time and 
energy spent by the veteran in efforts to establish his claim 
during his lifetime, it took VA 40 years to acknowledge that 
his seizures resulted from oxygen deprivation experiments in 
service.  She maintained that, had VA acted correctly, the 
veteran would have received benefits for more than 40 years 
before his death.  She asked that VA acknowledge its error 
and reverse its prior denials.  The appellant repeated the 
substance of these contentions in her July 2003 substantive 
appeal (VA Form 9).  

In Cole v. West, 13 Vet. App 213 (1999), the Court stated the 
following with respect to the requirements that a claimant 
must satisfy to establish entitlement to benefits under 
38 U.S.C.A. § 1318:  

The claimant "must provide at least the 
following: the date or approximate time 
of the decision sought to be attacked 
collaterally, or otherwise provide 
sufficient detail so as to identify 
clearly the subject prior decision, and 
must indicate how, based on the evidence 
of record and the law at the time of the 
decision being attacked, the veteran 
would have been entitled to have 
prevailed so as to have been receiving a 
total disability rating for ten years 
immediately preceding the veteran's 
death."  Cole, at 276-77, Id.  

Although some determinations made by the Court in Cole were 
affected by the later decision of the United States Court of 
Appeals for the Federal Circuit in Nova II, the standard for 
establishing CUE in a claim under 38 U.S.C.A. § 1318 
established by Cole remains in effect.  

However, the appellant has not specifically alleged that, but 
for CUE in any specific adjudicative decision made during his 
lifetime, the veteran would have been entitled to receive 
compensation at the total disability rate for a period of 10 
or more years immediately preceding his death.  Her arguments 
are general in nature.  They describe what she perceives as 
an injustice to the veteran but do not specifically refer to 
the unappealed May 1955 rating decision or the Board decision 
of June 1987 that denied service connection for grand mal 
convulsions.  Even if it is deemed to be implicit that she 
was referring to these decisions, the appellant does not 
refer to the law in effect at the time of those denials or 
analyze how the law might have been applied differently so as 
to result in an award of compensation based on total 
disability.  The Board must therefore find that her 
contentions are not sufficient to raise a valid claim of CUE 
under the Cole standard.  

However, even if it is assumed arguendo that CUE in a prior 
denial of service connection for seizures were shown and that 
service connection should have been granted, it cannot be 
assumed that the seizure disorder was so disabling as to 
warrant a 100 percent rating for a continuous period of 10 
years preceding the veteran's death and that an award of 
compensation at the 100 percent rate would have ensued.  To 
the extent that the appellant might argue that service-
connected seizures would have been evaluated as 100 percent 
disabling or would have precluded the veteran from engaging 
in substantially gainful employment if a claim for service 
connection had been filed, that allegation would be 
tantamount to a claim of "hypothetical" entitlement, which, 
as discussed above, VA may not address.  38 C.F.R. § 3.22; 
NOVA II, Id., 1379-80.  

The other basis for the appellant's claim for DIC is the 
contention that the veteran's service-connected seizure 
disorder contributed to his death.  This theory of 
entitlement directly relates to her claim under 38 U.S.C.A. 
§ 1310, which, as discussed in the Introduction, is being 
remanded for further development.  The contention is not 
relevant in the context of a claim under § 1318, since 
entitlement under 38 U.S.C.A. § 1318 must be established on 
the basis of rating decisions made during the veteran's 
lifetime.  

The Board notes in passing that although some revision of the 
law analyzing § 1318 has taken place since the receipt of the 
appellant's claim, the law itself has not changed during that 
period; only the interpretation of the law, through changes 
in VA regulation and judicial interpretation, has been 
revised.  The Federal Circuit's decision in NOVA II found 
that the VA's action in amending its regulations was 
interpretive rather than substantive in nature -- that is, it 
merely clarified VA's earlier interpretation that the statute 
barred "hypothetical entitlement" claims.  See 38 C.F.R. 
§ 3.22 (2004); NOVA I, Id., 1376-77.  Therefore, to the 
extent that the law or regulations changed during the 
pendency of the appellant's claim, those changes did not 
materially alter her rights but merely clarified those 
rights.  

In summary, as the veteran was not rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death, or for five years following 
discharge from service, and thus was neither in actual 
receipt of compensation nor entitled to receive compensation 
during those periods, there is no legal basis for entitlement 
to DIC under 38 U.S.C.A. § 1318.  Accordingly, the appeal is 
denied.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).  Thus, the Board must find as a 
matter of law that the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318.  

Lastly, the Board intimates no outcome, legal or factual, as 
to the appellant's claim for service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1310.




ORDER

Entitlement to DIC pursuant to the provisions of 38 C.F.R. 
§ 1318 (West 2002) is denied.  


REMAND

Having reviewed the record as it stands following the Board's 
April 2004 remand, the Board has determined that additional 
procedural development of the issue of entitlement to service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 must be undertaken before the matter is 
adjudicated on appeal.  

The Board remanded the appeal as to entitlement to service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 in part for the issuance of a notification 
letter that satisfied the requirements of the VCAA.  The AMC 
subsequently sent the appellant a VCAA notice letter later in 
April 2004, but the letter did not satisfy the applicable 
standards, as defined in the statute, VA regulations and 
judicial precedent.  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The April 2004 VCAA notice provided general information 
concerning the criteria to establish entitlement to DIC but 
did not advise the appellant of the evidence necessary to 
support a claim for service connection for the cause of death 
on a contributory basis within the meaning of 38 C.F.R. 
§ 3.312 (2004) and did not satisfy the above requirements.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA 
must notify the appellant of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate a claim, and advise which 
portion of that information and evidence, if any, is to be 
provided by the appellant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the appellant).  
Since the Board does not have the authority to cure a defect 
in a VCAA notice, the case must be remanded for the issuance 
of a proper notice.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran died in July 2001 due to metastatic 
adenocarcinoma of the lung.  At the time of his death, 
service connection was in effect, in pertinent part, for 
grand mal seizures for which an 80 percent schedular rating 
had been in effect since October 1998.  The grant of service 
connection was based on a determination that postservice 
seizures were related to oxygen deprivation associated with 
participation in medical experiments in service that 
simulated high altitude flying conditions.  A total 
compensation rating based on individual unemployability 
(TDIU) had also been in effect since October 1998.  

The appellant's representative has argued that the service-
connected seizure disorder was a contributory cause of death 
within the meaning of 38 C.F.R. § 3.312 (2004) since the 
veteran may have experienced a seizure that hastened his 
death.  The Board's April 2004 remand contained the following 
language:  

The RO has not adequately developed the 
evidence as to whether there is a basis 
for the granting of direct or secondary 
service connection for adenocarcinoma or 
whether adenocarcinoma may have 
constituted a contributory cause of 
death, as contended by the appellant.  
These matters must be fully developed in 
accordance with the VCAA before the 
appeal can proceed, including procurement 
of pertinent medical records and any 
medical opinions deemed necessary.  

Full development of the evidence as to contributory causation 
would of necessity entail procurement of medical records 
dated during the last years of the veteran's life, 
particularly those related to treatment for cancer, as well 
as procurement of a medical opinion, provided that the 
medical evidence obtained be sufficient to permit a reviewing 
physician to render an opinion.  The instruction paragraphs 
of the remand requested only that all actions necessary to 
satisfy the duty to assist under the VCAA be performed, but 
it was implicit that "full development" would require that 
the above documents be obtained and that a medical opinion be 
requested if possible.  It appears that neither the AMC nor 
the RO took any action to development the record pursuant to 
the remand.  

The Board must therefore remand the case again so that the 
requisite evidentiary development can proceed.  Upon review 
of any medical records obtained, the AMC or RO must exercise 
its discretion to determine whether there is an adequate 
evidentiary basis for a medical opinion as to whether the 
service-connected seizure disorder hastened or materially 
contributed to the veteran's death.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The AMC should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since July 1999, 
the date of the most recent records 
currently on file.  

2.  The appellant should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which the 
veteran received examination or treatment 
for cancer at any time.  Upon receipt of 
proper authorization, the AMC should 
attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the appellant.  

3.  The AMC should review any material 
obtained pursuant to this remand and 
determine whether such evidence contains 
sufficient information upon which to base 
a medical determination as to whether the 
service-connected seizure disorder 
hastened or materially contributed to the 
veteran's death.  If so, appropriate 
steps should be taken to schedule a 
review of the claim by an appropriate VA 
medical specialist.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
this review, together with a copy of this 
remand.  

On the basis of review of the file, the 
examiner should respond to the following 
question and provide a full statement of 
the basis for any conclusions reached.  

Is it more likely than not or 
less likely than not that the 
veteran's service-connected 
seizure disorder substantially 
hastened or materially 
contributed to bringing about 
the veteran's death?  

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand.  If necessary, appropriate 
followup actions should be taken.  

5.  When the record is complete, the RO 
should review the issue of entitlement to 
service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310 
(West 2002).  If the determination is 
adverse to the appellant, a supplemental 
statement of the case should be prepared 
and the appellant and her representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


